Citation Nr: 0911960	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  04-28 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic fatigue, to include as due to an undiagnosed illness.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased rating for chondromalacia, 
left knee, status post arthroscopy, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to 
January 1988, and from September 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In July 2006, the Veteran withdrew his request for a Travel 
Board hearing before a Veterans Law Judge.

In a decision dated September 2006, the Board denied the 
claims listed on the title page.  The Veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By order dated March 21, 2008, the Court 
vacated the Board's September 2006 decision and remanded the 
claims pursuant to the terms of a Joint Motion for Remand.

In September 2008, the Board remanded the claims to the RO, 
via the Appeals Management Center (AMC), in Washington, DC., 
for further evidentiary development.

The Board observes that, following the RO's issuance of a 
supplemental statement of the case (SSOC) in December 2008, 
the Veteran submitted additional evidence concerning the 
military units that may have been exposed to chemical weapons 
as a result of the Khamisiyah Pit Demolition and a VA 
clinical record showing treatment for psychiatric complaints 
which included low energy.  

Applicable VA regulations require that pertinent evidence 
submitted by a claimant must be referred to the agency of 
original jurisdiction for review and preparation of an SSOC 
unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. §§ 19.37, 20.1304. 

In this case, the RO determined that the evidence submitted 
by the Veteran provided no substantive basis to revisit the 
issues on appeal.  With respect to the left knee claim, none 
of this evidence is pertinent to the claim.  As such, an SSOC 
is not warranted and appellate review of this claim may 
proceed without prejudice to the Veteran.  

The issues of reopening the claim of service connection for 
chronic fatigue and entitlement to an increased rating for 
PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the AMC in Washington, 
DC.

FINDING OF FACT

The Veteran's left knee disability has been productive of 
limitation of motion no worse than 0 degrees of extension and 
120 degrees of flexion, no significant functional impairment 
during flare-ups of disability, and instability which is no 
more than mild in degree.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
chondromalacia, left knee, status post arthroscopy, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.20, 4.27, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
(DC's) 5003, 5257, 5259, 5260, 5261 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

Included within 38 C.F.R. § 4.71a are multiple DC's that 
evaluate impairment resulting from service-connected knee 
disorders, including DC 5256 (ankylosis), DC 5257 (other 
impairment, including recurrent subluxation or lateral 
instability), DC 5258 (dislocated semilunar cartilage), 
DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 
(limitation of flexion), DC 5261 (limitation of extension), 
DC 5262 (impairment of the tibia and fibula), and DC 5263 
(genu recurvatum).  

According to DC 5257, which rates impairment resulting from 
other impairment of the knee, to include recurrent 
subluxation or lateral instability of this joint, a 10 
percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability. 

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable 
to ratings under DC 5257 because it is not predicated on loss 
of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

Traumatic arthritis is rated analogous to degenerative 
arthritis under DC 5003.  Degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate DC's for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate DC's, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC.  For purpose of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45(f).  The DC's that focus on limitation of motion of 
the knee are DC's 5260 and 5261.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under DC 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
DC 5260.  

Under DC 5261, a noncompensable rating will be assigned for 
limitation of extension of the leg to 5 degrees; a 10 percent 
rating will be assigned for limitation of extension of the 
leg to 10 degrees; a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees; a 30 
percent rating will be assigned for limitation of extension 
of the leg to 20 degrees; a 40 percent rating will be 
assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.

DC 5256, which governs ankylosis of the knee permits a 30 
percent rating for favorable angle in full extension, or in 
slight flexion between 0 degrees and 10 degrees, while a 
veteran will garner a 40 percent rating with flexion between 
10 and 20 degrees. 

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Important for this case, the VA Office of General Counsel has 
stated that compensating a claimant for separate functional 
impairment under DC's 5257 and 5003 does not constitute 
pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this 
opinion, the VA General Counsel held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under DC's 5003 and 5257, provided that a separate rating is 
based upon additional disability.  Subsequently, in 
VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel 
further explained that if a veteran has a disability rating 
under DC 5257 for instability of the knee, and there is also 
X-ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that 
separate ratings under DC 5260 for limitation of flexion of 
the leg and DC 5261 for limitation of extension of the leg 
may be assigned for disability of the same joint).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  In essence, lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Historically, the Veteran underwent a diagnostic arthroscopy 
of the left knee during his first period of active service in 
1985.  The procedure did not involve any removal of semilunar 
cartilage, and a biopsy specimen returned a diagnosis of mild 
synovitis.

An RO rating decision in February 1998 granted service 
connection for chondromalacia of the left knee, and assigned 
an initial 0 percent rating under DC 5257.  

An RO rating decision in April 1999 increased the disability 
rating to 10 percent disabling under DC 5257.

The Veteran filed a claim for an increased rating in July 
2002, and this appeal ensues from the RO's June 2003 rating 
decision which denied an increased rating.

Applying the criteria to the facts of this case, the Board 
finds that the criteria for a rating greater than 10 percent 
for the Veteran's left knee disability have not been met for 
any time during the appeal period.  The Board notes that the 
lay and medical evidence demonstrates that the Veteran's left 
knee disability has been productive of limitation of motion 
no worse than 0 degrees of extension and 120 degrees of 
flexion, no significant functional impairment during flare-
ups of disability, and instability which is no more than mild 
in degree.

For example, the April 2003 VA examination report described 
full range of motion of the left knee (providing evidence 
against the current evaluation, let alone a higher 
evaluation), and the September 2004 VA examination measured 
left knee motion from 0 to 120 degrees.  The accompanying VA 
clinical records do not disclose any range of motion 
findings, and only note that the Veteran has been walking 
stairs three to four times a day.

Overall, this evidence provides highly probative evidence 
against a rating in excess of 10 percent for the left knee 
based upon limitation of motion under DC's 5260 and/or 5261, 
showing active left knee range of motion no worse than 0 to 
120 degrees.

An evaluation under DC 5003-5010 is not warranted as the 
Veteran does not have arthritis of the left knee demonstrated 
by X-ray examination and his motion loss in either flexion or 
extension does not meet the minimum criteria for a 
noncompensable rating under either DC 5260 or 5261.

The Board also finds that the Veteran's left knee disability 
does not warrant an evaluation greater than 10 percent based 
on functional loss due to pain, weakness, fatigability, or 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  The Board 
acknowledges the Veteran's report of left knee pain and 
aching, especially with repeated bending and prolonged 
walking.  He describes flare-ups of knee pain approximately 
three to four times per week, lasting 30 minutes in duration, 
brought about by weather changes but no other clear-cut 
aggravating factors. 

However, the VA examiner in September 2004 found that 
repetitive action did not produce pain or significant 
fatigue, and indicated that no detectable left knee 
abnormality was found on examination.  There is no medical 
evidence of any significant functional impairment during 
flare-ups to such an extent as to suggest that the Veteran's 
range of motion loss would more nearly approximate the 
criteria for a compensable rating under either DC 5260 or 
5261.  As such, the Board finds no basis for which a higher 
rating may be assigned.

Turning to the question of instability, the Board notes that 
the Veteran has not specifically alleged symptoms of 
instability or recurrent subluxation during the appeal 
period.  On VA examination in September 2004, the Veteran 
primarily described intermittent left knee pain with no 
locking, catching, swelling or other symptoms.  At that time, 
the left knee did not demonstrate any evidence of instability 
or subluxation.  The remaining VA clinical records disclose 
no findings of instability or recurrent subluxation of the 
left knee.

Thus, this medical evidence is against consideration of a 
disability rating in excess of 10 percent for the left knee 
under DC 5257 for any time during the appeal period.

The Board further notes that there is no competent evidence 
of ankylosis, history of removal of cartilage, dislocated 
semilunar cartilage, impairment of the tibia and fibula, or 
genu recurvatum.  As such, the criteria of DC's 5256, 5258, 
5259, 5262 and 5263 do not apply.

Thus, the preponderance of the evidence is against a finding 
that the Veteran's left knee disability warrants a rating 
greater than 10 percent under any applicable diagnostic code 
for any time during the appeal period.  In reaching this 
conclusion, the Board has considered the Veteran's 
descriptions of left knee symptoms.  However, the findings 
reported by competent VA examiners outweigh his contentions.  
As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

The Board also finds that there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the service-connected left knee disability at 
issue, that would take the Veteran's case outside the norm so 
as to warrant an extraschedular rating.  The Veteran has not 
required frequent periods of hospitalization to treat this 
disability, and has informed VA examiner's that his left knee 
disability does not interfere with his activities of daily 
living.  There is no competent medical evidence suggesting 
that this disability markedly interferes with employability.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

This case was specifically remanded to provide the Veteran 
content compliant VCAA notice.  An RO letter dated November 
2008 advised the Veteran of the types of evidence and/or 
information deemed necessary to substantiate the claim and 
the relative development duties under the VCAA.  In 
particular, the Veteran was advised that evidence 
establishing an increased severity of his left knee 
disability included a statement from his doctor containing 
the physical and clinical findings, the results of any 
laboratory tests or x-rays, and the dates of examinations and 
tests.  He could submit statements from other individuals who 
were able to describe from their knowledge and personal 
observations in what manner his disability had become worse.  
Furthermore, he could submit his own statement completely 
describing his symptoms, their frequency and severity, and 
other involvement, extension, and additional disablement 
caused by his disability.

Furthermore, the November 2008 RO letter advised the Veteran 
that his disability rating was determined by a schedule for 
evaluating disabilities published at title 38 Code of Federal 
Regulations, Part 4.  He was informed that evidence 
considered in determining the disability rating included the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  Examples of evidence to be 
considered included information about on-going treatment 
records, including VA or other Federal treatment records, he 
had not previously identified; recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affected his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affected him.  The Veteran was provided 
the schedular criteria of DC's 5256 through 5263, and advised 
of the criteria for establishing an effective date of award.

Clearly, the RO's November 2008 letter satisfied the VCAA 
notice content requirements.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The timing 
deficiencies were cured with readjudication of the claim in 
the December 2008 SSOC.  See Mayfield, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  The Board further observes that the Veteran's 
counsel before the Court demonstrated actual knowledge of the 
evidentiary requirements, and must be presumed to have 
assisted the Veteran in identifying potential evidence which 
maybe relevant to this claim.  Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006) (attorney representation is a factor 
that must be considered when determining whether a claimant 
has been prejudiced by any notice error).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard, supra.  The 
RO has obtained VA clinical records as well as legal and 
medical documents associated with the Veteran's claim for 
disability benefits before the Social Security 
Administration.  There are no outstanding requests to obtain 
any additional, relevant evidence which has not already been 
associated with the claims folder.

In an Informal Brief Presentation received in February 2009, 
the Veteran's representative argued that additional VA 
examination is necessary based on the passage of time since 
the last VA examination in September 2004 and an assertion 
that the Veteran's left knee is "now worse" since that 
examination.  Notably, this representative did not assert the 
need for additional VA examination in its July 2006 Informal 
Brief Presentation received just prior to the Board's 
September 2006 decision, the Veteran's attorney before the 
Court did not argue for additional examination during 
proceedings before the Court, and the Veteran's current 
representative did not argue for the need of additional 
examination in its August 2008 Informal Hearing Presentation 
received just prior to the Board's remand in September 2008.

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95 
(Apr. 7, 1995).  Since the last VA examination in September 
2004, there is no objective evidence indicating that there 
has been a material change in the severity of the Veteran's 
service-connected left knee disability since he was last 
examined.  38 C.F.R. § 3.327(a).  Additionally, there is no 
lay allegation from the Veteran himself describing any 
particular left knee symptoms since that examination, and he 
failed to report for a schedule VA joints examination in 
March 2008.  The Veteran's representative has not identified 
any evidence supporting the assertion that the Veteran's left 
knee disability is "now worse" or referred to any treatment 
record or particular symptom which suggests an increased 
severity of symptoms.  Importantly in this case, the VA 
examinations provided do not support the current evaluation 
of 10 percent, let alone a higher evaluation.  As such, the 
Board finds that VA does not have a duty to provide 
additional VA examination as the examinations in this case 
are adequate upon which to base a decision.

Significantly, the Veteran has been provided every reasonable 
opportunity to provide the requisite evidence or ask for VA 
assistance in obtaining such evidence.  The Board is unaware 
of any additional existing evidence that is necessary to 
decide the claim at this time.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An increased rating for left knee disability is denied.


REMAND

As indicated in the Introduction, following the RO's issuance 
of an SSOC in December 2008, the Veteran submitted additional 
evidence concerning the military units that may have been 
exposed to chemical weapons as a result of the Khamisiyah Pit 
Demolition and a VA clinical record showing treatment for 
psychiatric complaints which included low energy.  

With respect to the chronic fatigue claim, the Board cannot 
say that the complaint of low energy is not evidence 
"pertinent" to the claim.  With respect to the PTSD claim, 
the January 2009 VA clinical record which has not been 
addressed by the RO included the Veteran's complaint of 
homicidal ideations.  The Board finds that the newly 
submitted evidence is pertinent to both claims, and requires 
the RO to issue an SSOC.  38 C.F.R. §§ 19.37, 20.1304.

The Veteran last underwent VA PTSD examination in March 2008.  
His January 2009 complaint of homicidal ideations, which had 
not been previously reported, suggests a potential increased 
severity of PTSD symptoms.  As such, the Board finds that 
additional examination is necessary to decide this claim.  
VAOPGCPREC 11-95 (Apr. 11, 1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA clinical 
records of treatment for PTSD and fatigue 
since November 2008.

2.  Schedule the Veteran for a VA 
psychiatric evaluation to determine the 
current level of severity of the service- 
connected PTSD.  The examiner is to be 
informed that the Veteran is service-
connected only for PTSD.  The claims file 
must be made available to the physician 
designated to examine the Veteran.  All 
indicated studies and tests (to include 
psychological testing, if deemed 
appropriate) should be accomplished.

The examiner is requested to express, in 
terms of a Global Assessment of 
Functioning (GAF) score, the Veteran's 
current psychological, social, and 
occupational functioning due to service-
connected PTSD only, and distinguish (to 
the extent possible) the manifestations of 
the Veteran's PTSD from those of any other 
psychiatric disorders found to be present.

A rationale for any opinion expressed 
should be provided in the report, to 
include the use of medical principles and 
evidence in the claims file.


3.  Upon completion of the above, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, provide 
the Veteran and his representative an SSOC 
which addresses all evidence of record 
since the December 2008 SSOC and allow the 
applicable period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


